DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Claim 1-4 and 61 has/have been canceled, claims 52-58 and 60 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 47-51, 59 and 62 have been considered on the merits. All arguments have been fully considered. 

Terminal Disclaimer
The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Appl. 16/828,121; US PAT. 10,624,930 and 10,400,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John White on 1/13/2022.

The application has been amended as follows: 

Claims 52-58 and 60 are cancelled.

Claims 47-51, 59 and 62 are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632